Exhibit 10.80

REDUCING REVOLVING LOAN AGREEMENT

THIS REDUCING REVOLVING LOAN AGREEMENT (the “Agreement”) is made effective as of
the 31st day of January, 2007, by and between FULL HOUSE RESORTS, INC., a
Delaware corporation (the “Borrower”), and NEVADA STATE BANK (the “Lender”).

WITNESSETH:

WHEREAS, Borrower desires to purchase all of the issued and outstanding shares
of stock (the “Shares”) in Stockman’s Casino, a Nevada corporation (“Stockman’s
Casino”), which is licensed by the Nevada Gaming Commission to own and operate
the Stockman’s Casino and Hotel located on certain real property in Fallon,
Churchill County, Nevada, and described in Exhibit “A” (the “Property”);

WHEREAS, subject to the terms and conditions hereof, Lender has agreed to lend
to Borrower certain funds on a reducing revolving basis in an amount not to
exceed SIXTEEN MILLION AND NO/I OOTHS DOLLARS ($16,000,000.00) (the “Loan”) to
assist the Borrower in purchasing the Shares and to provide Borrower with
working capital.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and promises of the
parties and subject to the following terms and conditions, Borrower agrees to
borrow from Lender, and Lender agrees to loan to Borrower the Loan for the
purposes provided herein. The Loan shall be evidenced by a Reducing Revolving
Promissory Note (the “Note”) bearing even date herewith, secured by a Stock
Pledge Agreement (the “Stock Pledge”) under which the Borrower shall pledge to
Lender all of the Shares, and guaranteed by Stockman’s Casino by the execution
of a Guarantee in form and content acceptable to Lender (the “Guarantee”). This
Agreement, the Note, the Guarantee, Stock Pledge, and any and all other
documents now or hereafter executed by Borrower or any other person or party in
connection with or to evidence or secure payment of the Loan are sometimes
hereafter collectively referred to as the “Loan Documents”.

A. DISBURSEMENTS:

A.1 Initial Disbursement. Lender shall make an initial disbursement under the
Loan (the “Initial Disbursement”) to assist Borrower in purchasing the Shares
once the following conditions have been satisfied:

(a) Borrower has caused to be provided to Lender, at Borrower’s or Stockman’s
Casino’s expense, an ALTA lender’s policy of title insurance insuring the lien
of a Deed of Trust and Security Agreement and Fixture Filing With Assignment of
Rents (the “Deed of Trust”) executed by Stockman’s Casino for the benefit of
Lender to secure Stockman’s Casino’s obligations

 

1

Hale Lane Peek Dennison and Howard

Attorneys and Counsellors at Law

Reno, Nevada

(775) 327-3000



--------------------------------------------------------------------------------

under the Guarantee as a first priority lien on the Property, which title policy
shall be in form and content, and issued by a title insurer acceptable to
Lender, and shall be subject only to such exceptions to title as Lender may
approve;

(b) Borrower shall have paid Lender or deposited into escrow sufficient sums to
pay Lender’s loan fee in the amount of $160,000.00, all closing costs and fees,
and Lender’s reasonable attorneys’ fees and costs incurred in connection
herewith;

(c) Lender shall have received evidence acceptable to Lender that the security
interest in and to all personal property collateral for the Loan, including
without limitation, the inventory and accounts receivable of Stockman’s Casino,
contained in the Deed of Trust constitutes a first priority lien;

(d) Lender shall have received evidence acceptable to Lender that Borrower has
received any and all regulatory approvals in connection with the acquisition of
the Shares, including without limitation, approvals required to be obtained from
the Gaming Authorities (as defined in the Stock Pledge);

(e) Lender shall have received an opinion from counsel for the Borrower, in all
respects acceptable to Lender, opining that the Loan documents have been duly
executed anal delivered and are enforceable under Nevada law, that Borrower and
Stockman’s Casino are legally existing under the laws of the state of their
organization, are qualified to transact business in Nevada and are in good
standing, and that the Loan has been duly authorized by all necessary corporate
action; and

(1) There has occurred no material adverse change in the financial condition of
Borrower or Stockman’s Casino from the condition reflected in the most recent
financial statements provided to Lender in connection with the Loan.

A.2 Subsequent Disbursements. Lender’s obligation to make any disbursements
under the an following the Initial Disbursement shall be subject to the
following:

(a) Each representation, covenant and warranty made by Borrower herein shall be
true and correct at the time Borrower requests any such disbursement and at the
time that such disbursement is made;

(b) Borrower shall submit to Lender a disbursement request in form and content
acceptable to Lender and executed by an authorized officer or other
representative of Borrower;

(c) No Event of Default (as herein defined), or any event which with notice
and/or the passage of time would constitute an Event of Default, shall then
exist hereunder; and

 

2

Hale Lane Peek Dennison and Howard

Attorneys and Counsellors at Law

Reno, Nevada

(775) 327-3000



--------------------------------------------------------------------------------

(d) Borrower shall provide Lender with such information as Lender may reasonably
require regarding the proposed use of the requested Loan funds.

A.3 Reductions in Commitment. The maximum committed amount under the Loan shall
be reduced by the amount of $533,000.00 semi-annually on the first day of
January and July of each year commencing on the first day of July, 2007.

B. REPRESENTATIONS, COVENANTS AND WARRANTIES.

Borrower hereby unconditionally represents, covenants and warrants as follows:

B.l Power. If Borrower or any signator who signs on its behalf is a corporation,
partnership, limited liability company, or trust, that it is a corporation duly
incorporated, or a partnership, limited liability company, or trust duly
organized, and in any event validly existing under the laws of the state of its
incorporation or organization and duly qualified to do business in the State of
Nevada, with requisite power and authority to (i) incur the indebtedness
evidenced by the Note; (ii) enter into this Agreement and execute the Stock
Pledge; and (iii) enter into any other Loan Documents executed and delivered to
Lender concurrently herewith.

B.2 Authority. That this Agreement, the Note, the Stock Pledge and all other
Loan Documents executed and delivered to Lender concurrently herewith were duly
executed, and, if Borrower or any signator who signs on its behalf is a
corporation, partnership, limited liability company, or trust, in accordance
with any requirements of its articles of incorporation, articles of partnership,
articles of organization and/or operating agreement, or declaration of trust,
and any amendments thereto, and that the execution of the same, and the full and
complete performance of the provisions thereof, is authorized by its bylaws,
articles of partnership, articles of organization and/or operating agreement, or
declaration of trust, or a resolution of its board of directors, partners,
members and/or managers or trustees, and will not result in any breach of, or
constitute a default under, or result in the creation of any lien, charge or
encumbrance (other than those contained herein or in any instrument delivered to
Lender concurrently herewith) upon any property or assets of Borrower under any
indenture, mortgage, deed of trust, bank loan or credit agreement or other
instrument or agreement to which Borrower is a party or by which Borrower is
bound or, if applicable, under Borrower’s corporate charter, bylaws, articles of
partnership, articles of organization and/or operating agreement, or declaration
of trust.

B.3 Financial Statements. Any and all balance sheets, statements of income or
loss, reconciliation of surplus and financial data of any other kind heretofore
furnished Lender by or on behalf of Borrower and Stockman’s Casino are true and
correct in all material respects, and fully and accurately present the financial
condition of the subjects thereof as of the dates thereof, and no material
adverse change has occurred in the financial condition reflected therein since
the dates of the most recent financial data submitted to Lender. During the Loan
term, Borrower shall provide Lender with: (i) copies of annual CPA audited
financial statements for the Borrower and

 

3

Hale Lane Peek Dennison and Howard

Attorneys and Counsellors at Law

Reno, Nevada

(775) 327-3000



--------------------------------------------------------------------------------

Stockman’s Casino within 120 days following the end of each fiscal year;
(ii) copies of quarterly 10Q’s for Borrower within 45 days following the end of
each fiscal quarter; (iii) copies of quarterly internally prepared financial
statements for Stockman’s Casino within 45 days following the end of each fiscal
quarter; (iv) copies of federal income tax returns (including all schedules)
and/or extension requests for Borrower within 30 days after filing the same; and
(v) such other financial information in connection with the Borrower, Stockman’s
Casino and the Property as Lender may reasonably request. Stockman’s Casino’s
annual and quarterly financial statements shall be certified to be true and
correct by Stockman’s Casino’s chief financial officer.

B.4 Financial Covenants. During the term of the Loan, Stockman’s Casino shall:

(a) maintain a Fixed Charge Coverage Ratio (defined as [earnings before
interest, taxes, depreciation and amortization (“EBITDA”), less maintenance
capital expenditures (in an amount equal to two percent (2%) of total net
revenues), cash taxes, dividends and withdrawals] _ [interest, capital lease
payments and scheduled principal payments]) of not less than 1.10 to 1.00 to be
measured quarterly by Lender on a rolling four (4) quarter basis (which may
include quarters under previous ownership);

(b) maintain a Maximum Funded Debt to EBITDA Ratio (the “Funded Debt to EBITDA
Ratio”) (defined as [interest bearing debt (which shall include the indebtedness
evidenced by the Loan), plus capital leases outstanding as of the measurement
date] = [EBITDA]) of not greater than 4.25 to 1.00 until December 31, 2007, not
greater than 3.75 to 1.00 until December 31, 2008, not greater than 3.25 to 1.00
until December 31, 2009, and not greater than 2,75 to 1.00 as of December 31,
2009 and thereafter to be measured quarterly by Lender on a rolling four
(4) quarter basis (which may include quarters under previous ownership);

(c) maintain a Minimum Tangible Net Worth (defined as net worth minus all
intangible assets, including without limitation, shareholder loans, affiliate
loans and investments, goodwill, and financing costs) as determined at the close
of acquisition of the Shares, to be increased by an amount equal to twenty
percent (20%) of Stockman’s Casino’s net income after income tax obligations and
debt service requirements under the Loan and the Subordinated Debt (as
hereinafter defined), each fiscal year end commencing with the fiscal year
ending on December 31, 2007, to be measured quarterly by Lender;

 

4

Hale Lane Peek Dennison and Howard

Attorneys and Counsellors at Law

Reno, Nevada

(775) 327-3000



--------------------------------------------------------------------------------

(d) limit distributions to and withdrawals by owners to an amount equal to not
more than fifty percent (50%) of Stockman’s Casino’s net income plus income tax
obligations and debt service requirements under the Loan and the Subordinated
Debt (as hereinafter defined), during each of the first three (3) twelve
(12) month fiscal periods following the closing of the Loan;

(e) make annual capital expenditures in an amount not less than two percent
(2%) and not greater than six percent (6%) of Stockman’s Casino’s consolidated
net revenues for the immediately prior fiscal year unless otherwise consented to
by the Lender; and

(f) establish and maintain operating accounts with a branch of Lender.

For the purpose of determining the adjusted interest rate under the Note, the
Funded Debt to EBITDA Ratio shall be based upon the average outstanding balance
of the Loan as of the end of the four (4) previous fiscal quarters of Stockman’s
Casino.

B.5 Subordination of Seller Indebtedness. Any indebtedness of Borrower in favor
of the seller of the Shares (the “Subordinated Debt”) shall be subordinated to
all of Borrower’s indebtedness to Lender, including the Loan, pursuant to an
agreement acceptable to Lender (the “Subordination Agreement”). Such
Subordination Agreement shall provide that regularly scheduled payments of
principal and/or interest under such Subordinated Debt maybe made by Borrower if
no Event of Default then exists hereunder.

B.6 Litigation. There are no actions, suits or proceedings of a material nature
(collectively “Proceedings”) pending, or to the knowledge of Borrower
threatened, against or affecting the Borrower, Stockman’s Casino, the Property,
the Shares, or involving the validity or enforceability of the Stock Pledge or
the priority of the lien and security interest thereof, and no event (“Adverse
Event”) has occurred (including specifically the execution of this Agreement,
the Note, the Stock Pledge or any of the other Loan Documents) which will
violate, be in conflict with, result in the breach of or constitute (with due
notice or lapse of time, or both) a default under any Legal Requirement (as
hereafter defined), or result in the creation or imposition of any lien, charge
or encumbrance of any nature whatsoever on the Shares or the Property other than
the liens and security interests created by, or referred to in, the Stock
Pledge. Borrower shall give Lender written notice of any pending or threatened
Proceeding or any Adverse Event promptly after Borrower obtains knowledge
thereof.

 

5

Hale Lane Peek Dennison and Howard

Attorneys and Counsellors at Law

Reno, Nevada

(775) 327-3000



--------------------------------------------------------------------------------

B.7 Permits. Before requesting, or being entitled to, any disbursement of the
an, Borrower and/or Stockman’s Casino shall have complied with all Legal
Requirements and all material requirements .of the governmental entities with
jurisdiction over the Property.

The foregoing representations, covenants and warranties shall survive until all
suns payable pursuant to the Note or this Agreement, or which are secured by the
Stock Pledge or any of the other Loan Documents, have been paid in fill.

C. DEFAULT.

C1 Events of Default. Any of the following shall constitute a default hereunder
(an “Event of Default”):

(a) The failure of Borrower to make any payment required hereunder, under the
Note, or under any other Loan Document within fifteen (15) days after the due
date thereof;

(b) The neglect, failure, or refusal of Borrower to keep in full force and
effect any material permit, license, consent or approval required hereunder, or
under the Loan Documents;

(c) The materially false or misleading nature of any representation or warranty
of Borrower contained herein or in any representation to Lender concerning the
financial condition of Borrower, or the reasonable determination by Lender of a
material threat to its security by reason of a material adverse change in the
financial condition of Borrower;

(d) The failure of Borrower to fully perform any and all covenants and
agreements hereunder; provided, however, that such failure shall not be an Event
of Default hereunder if such failure is not specifically covered elsewhere
herein or in the Note, the Stock Pledge or any of the other Loan Documents, such
failure does not relate, in the judgment of Lender, to a matter which is of an
emergency nature, and Borrower performs such covenant or agreement within thirty
(30) days after performance thereof is due. If such failure is specifically
covered elsewhere herein or in the Note, the Stock Pledge or any of the other
Loan Documents, the foregoing 30-day grace period shall not be applicable in
such a situation and the grace period, notice requirement and/or cure period, if
any, set forth in such other reference shall control;

(e) The failure of Borrower to perform (other than to make a payment due
thereunder) as required under any other Loan Document within thirty (30) days
after such performance is due;

(f) The admission by Borrower or Stockman’s Casino in writing of its inability
to pay its debts generally as they become due, or the filing by Borrower or
Stockman’s Casino of a petition or action for relief under any bankruptcy,
reorganization or insolvency law, or any other law or laws for the relief of, or
relating to, debtors;

 

6

Hale Lane Peek Dennison and Howard

Attorneys and Counsellors at Law

Reno, Nevada

(775) 327-3000



--------------------------------------------------------------------------------

(g) The filing of any involuntary petition under any bankruptcy or insolvency
law against Borrower or Stockman’s Casino, or the appointment of a custodian,
receiver or trustee to take possession of the Property or other assets of
Borrower or Stockman’s Casino, unless such petition or appointment is or has
been set aside or withdrawn within sixty (60) days from the date of such filing
or appointment;

(h) Stockman’s Casino shall. notify Lender of its intention to rescind, modify,
terminate or revoke the Guarantee without the prior written consent of Lender,
or the Guarantee shall cease to be in full force and effect for any reason; or

(i) Any breach or default by Borrower or Stockman’s Casino under any other loan
or credit facility now or hereafter existing between Lender and Borrower or
Stockman’s Casino, subject to any applicable notice requirement and opportunity
to cure.

For the purpose of paragraph C. 1, whenever Borrower is provided with a period
of time within which to cure any default, and such default is not reasonably
susceptible to cure within such period of time, it shall be deemed cured if
Borrower commences curative action within such time period and diligently
pursues such action thereafter.

C.2 Acceleration. Upon the occurrence and during the continuance of an Event of
Default hereunder, the entire unpaid balance of the Note including all accrued
interest shall, at the option of Lender, become immediately due and payable and
Lender shall have such rights of enforcement as maybe afforded by law,
hereunder, or under the Note, the Stock Pledge or any of the other Loan
Documents.

D. REMEDIES.

D.1 General. Upon the occurrence and during the continuance of an Event of
Default hereunder, Lender shall have all rights and remedies available to Lender
under the law, hereunder or under the Note (including but not limited to the
right to accelerate the Note), the Stock Pledge or any of the other Loan
Documents.

D.2 Right to Advance or Post Funds. Where disputes arise which, in the good
faith opinion of Lender, may endanger the performance of any covenant contained
herein, Lender may, following ten (10) days written notice to Borrower, enter
into such agreements or advance funds for the account of Borrower without
prejudice to Borrower’s rights, if any, to recover said funds from the party to
whom paid. Such agreement or agreements may take the form which Lender, in its
discretion, deems proper, including but not limited to agreements to indemnify a
title insurer against possible assertion of lien claims or to pay disputed
amounts to contractors if Borrower is unable or unwilling to pay the same. All
sums paid or agreed to be paid pursuant to any such

 

7

Hale Lane Peek Dennison and Howard

Attorneys and Counsellors at Law

Reno, Nevada

(775) 327-3000



--------------------------------------------------------------------------------

undertaking shall be for the account of Borrower, Borrower shall reimburse
Lender for any such payments made upon demand therefor, with interest at the
rate then applicable under the Note until date of reimbursement, and such
advances and interest shall be secured by the Stock Pledge.

D.3 Curing of Defaults by Disbursement. Upon the occurrence and during the
continuance of an Event of Default which may be cured by the payment of money
other than under Paragraph C. 1 (a), Lender, without waiving any right of
acceleration or foreclosure under the Note or the Stock Pledge which Lender may
have by reason of such Event of Default, or any other right Lender may have
against Borrower because of such Event of Default, shall have the right to make
such payment from the Loan, thereby curing the Event of Default.

D.4 Remedies are Cumulative. All remedies of Lender provided for herein are
cumulative and shall be in addition to any and all other rights and remedies
provided in the Note, the Stock Pledge or any of the other Loan Documents or by
law. The exercise of any rights of Lender hereunder shall not in any way
constitute a cure or waiver of a default hereunder or elsewhere, or invalidate
any act done pursuant to any notice of default, or, to the maximum extent
permitted by law, prejudice Lender in the exercise of any of its other rights
hereunder or elsewhere unless, in the exercise of said rights, Lender realizes
Al amounts owed to it hereunder and under the Note, the Stock Pledge and the
other Loan Documents.

D.5 Right of Contest. Borrower shall have the right to contest in good faith any
claim, demand, levy, or assessment by a third party, the assertion of which
would constitute an Event of Default hereunder. Any such contest shall be
prosecuted diligently and in a manner not prejudicial to Lender or the rights of
Lender hereunder. fn the event that Lender reasonably determines that such
claim, demand, levy or assessment could adversely affect Lender’s interest in
the Property, upon demand by Lender, Borrower shall deposit funds with Lender or
obtain and record a bond satisfactory to Lender in an amount sufficient to cover
any amounts which may be owing in the event the contest may be unsuccessful.
Borrower shall make such deposit or obtain and record such bond, as the case may
be, within five (5) days after demand therefor and, if made by payment of funds
to Lender, the amount so deposited shall be disbursed in accordance with the
resolution of the contest to Borrower or the adverse claimant.

E. MISCELLANEOUS.

E.l No Waiver. No waiver of any default or breach by Borrower hereunder shall be
implied from any omission by Lender to take action on account of such default,
and no express waiver shall affect any default other than the default specified
in the waiver and the waiver shall be operative only for the time and to the
extent therein stated. Waivers of any covenant, term, or condition contained
herein shall not be construed as a waiver of any subsequent breach of the same
covenant, term or condition. The consent or approval by Lender to or of any act
by Borrower requiring further consent or approval shall not be deemed to waive
or render unnecessary the consent or approval to or of any subsequent similar
act.

 

8

Hale Lane Peek Dennison and Howard

Attorneys and Counsellors at Law

Reno, Nevada

(775) 327-3000



--------------------------------------------------------------------------------

E.2 No Third Parties Benefitted. This Agreement is made and entered into for the
sole protection and benefit of Lender and Borrower. All conditions of the
obligations of Lender to make advances hereunder are imposed solely and
exclusively for the benefit of Lender and maybe freely modified by Lender with
the concurrence of Borrower or waived by Lender in whole or in part at any time
if in its sole discretion it deems it advisable to do so. No person other than
Borrower shall have standing to require Lender to make any Loan advances or be a
beneficiary of this Agreement or of any of the advances to be made hereunder.

E.3 [Intentionally Omitted.]

E.4 Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be considered as properly given if
mailed by first class United States mail, postage prepaid, registered or
certified with return receipt requested, or by delivering the same in person to
the intended addressee, or by telefax. Notice so mailed shall be effective two
(2) business days following its deposit. Notice given in any other manner shall
be effective only if and when received by the addressee during normal business
hours. For purposes of notice, the addresses of the parties shall be as set
forth on the signature page hereof; provided, however, that either party shall
have the right to change its address for notice hereunder to any other location
by the giving of notice to the other party in the manner set forth above.

E.5 Authority to File Notices. Borrower irrevocably appoints, designates, and
authorizes Lender as its agent (said agency being coupled with an interest) to
file for record any notice that Lender reasonably deems necessary or desirable
to protect its interest hereunder or under the Note, the Stock Pledge or any of
the other Loan Documents. Lender shall only file such notices if Borrower fails,
within fifteen (15) days after written demand by Lender, to do so.

E.6 Expenses. Borrower shall pay promptly all reasonable costs, charges, and
expenses incurred by Lender in connection with the Loan, including but not
limited to commitment fees, loan fees, service charges, title charges, tax and
lien service charges, costs of inspection, recording fees, processing fees,
appraisal fees, attorneys` fees, real property taxes and assessments and
insurance premiums, and any and all fees in consideration of Lender’s commitment
to provide the Loan.

E.7 Actions. Upon the occurrence and during the continuance of an Event of
Default, Lender shall have the right to commence, appear in or defend any action
or proceeding purporting to affect the Property, or the rights, duties, or
liabilities of the parties hereunder, or the disbursement of any funds. In
connection therewith, Lender may incur and pay costs and expenses, including
reasonable attorneys’ fees, and Borrower shall pay to Lender on demand all such
costs and expenses and Lender is authorized to disburse funds from the Loan for
said purpose.

E.8 Commissions and Brokerage Fee. Borrower shall indemnify Lender from any
responsibility and/or liability for the payment of any commission, charge or
brokerage fees to

 

9

Hale Lane Peek Dennison and Howard

Attorneys and Counsellors at Law

Reno, Nevada

(775) 327-3000



--------------------------------------------------------------------------------

anyone which may be payable in connection with the making, purchase or refmance
of the Loan, it being understood that any such commission, charge, or brokerage
fees will be paid directly by Borrower to the party or parties entitled thereto.

E.9 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of Nevada, except as preempted by federal law.
Notwithstanding anything to the contrary contained herein, this than Agreement
is subject to the Applicable Gaming Laws (as defined in the Stock Pledge) of the
State of Nevada. Lender agrees to cooperate with the Gaming Authorities (as
defined in the Stock Pledge) of the State of Nevada in connection with the
administration of their regulatory jurisdiction over Borrower, including the
provision of such documents and other information as may be requested by the
Gaming Authorities of the State of Nevada relating to Borrower or the an
Documents.

E.10 Heirs, Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the heirs, successors, assigns and personal
representatives of the parties hereto; provided, however, that Borrower shall
not assign its rights hereunder in whole or in part without the prior written
consent of Lender, which such consent may be granted or withheld in the sole and
absolute discretion of Lender. Any such assignment without said consent shall be
void. Lender shall have the right at any time and from time to time to assign to
participants or others all or certain of its rights and obligations hereunder
but no such assignment shall, without Borrower’s written consent, relieve Lender
of its obligations hereunder. Notwithstanding the foregoing, without Lender’s
prior consent but on at lease fifteen (15) days advance notice to Lender, the
Borrower may (i) transfer the Shares to any entity controlled by or under common
control with Borrower, and/or (ii) cause the transfer of the Property to a
separate entity controlled by or under common control with Stockman’s Casino
(i.e., separate from the operations of the Property), so long as in each case
the liens of the Stock Pledge and the Deed of Trust remain first priority liens
in favor of Lender on the respective collateral described therein.

E.11 Time. Time is of the essence of this Agreement and each and every proAsion
hereof in which time is an element.

E.12 Supplemental Agreement. The provisions of this Agreement are not intended
to supersede the provisions of the Stock Pledge but shall be construed as
supplemental thereto. This Agreement, and all representations and warranties
contained herein, shall remain in effect until the Loan has been paid in full.

E.13 Legal Requirements. “Legal Requirements” shall mean (i) any and all present
and future judicial decisions, statutes, rulings, directions, rules,
regulations, permits, certificates or ordinances of any governmental authority
in any way applicable to Borrower or the Property, including the ownership, use,
occupancy, possession, operation, maintenance, alteration, repair or
reconstruction thereof, including, without limitation, any Applicable Gaming
Laws, (ii) Borrower’s presently or subsequently effective bylaws and articles of
incorporation or partnership, limited partnership, joint venture, trust or other
form of business association agreement, (iii) any and

 

10

Hale Lane Peek Dennison and Howard

Attorneys and Counsellors at Law

Reno, Nevada

(775) 327-3000



--------------------------------------------------------------------------------

all terms, provisions and conditions of any commitment between Lender and
Borrower which are to be performed or observed by Borrower, and (iv) any and all
leases and other contracts (written or oral) of any nature that relate, in any
way, to the Property and to which Stockman’s Casino may be bound, including but
not limited to any lease or other contract pursuant to which Stockman’s Casino
is granted a possessory interest in the Property.

E.14 Relationship of Parties. The relationship between Borrower and Lender is,
and at all time shall remain, solely that of debtor and creditor, and shall not
be, or be construed to be, a joint venture, equity venture, partnership or other
relationship of any nature, and Lender neither undertakes nor assumes any
responsibility or duty to Borrower or to any other person with respect to the
Property or the Loan, except as expressly provided in the an Documents; and
notwithstanding any other provision of the Loan Documents: (a) Lender is not,
and shall not be construed as, a partner, joint venturer, alter ego, manager,
controlling person or other business associate or participant of any kind of
Borrower or its partners or members and Lender does not intend to ever assume
such status; (b) Lender shall in no event be liable for any debts, expenses or
losses incurred or sustained by Borrower; (c) Lender does not intend to ever
assume any responsibility to any person for the quality, suitability, safety or
condition of the Property; and (d) Lender shall not be deemed responsible for or
a participant in any acts, omissions or decisions of Borrower or its partners or
members.

E.15 Attorneys’ Fees and Costs. If any legal action or any arbitration or other
proceeding is brought for the enforcement of this Agreement or because of an
alleged dispute, breach, default or misrepresentation in connection with any of
the provisions of this Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys’ fees and other costs incurred in that
action or proceeding, in addition to any other relief to which he may be
entitled.

E.16 Expiration of Commitment. Lender’s obligation to disburse the Loan is
further conditioned upon the execution of this Agreement and the other Loan
Documents and the recordation of the Deed of Trust on or before February 28,
2007.

E.17 Counterparts. This Agreement may be executed in any number of counterparts,
all of which, when taken together, shall be construed as one document.

E.18 Interpretation. This Agreement shall not be construed against the party
preparing it, but shall be construed as if both parties jointly prepared this
Agreement and any uncertainty and ambiguity shall not be interpreted against any
one party,

E.19 Partial Invalidity. In the event that any of the terms hereof shall be held
to be invalid or unenforceable by any court of competent jurisdiction, such fact
shall not affect the validity or enforceability of the remaining terms hereof.

 

11

Hale Lane Peek Dennison and Howard

Attorneys and Counsellors at Law

Reno, Nevada

(775) 327-3000



--------------------------------------------------------------------------------

E.20 Reasonableness Standard. Except as otherwise provided herein, whenever
Lender’s consent or approval is required in this Agreement or any of the other
Loan Documents, such consent or approval shall not be unreasonably withheld,
conditioned or delayed.

E.21 Gaming Laws. Whenever in this Agreement a right is given to Lender, which
right is affected by Applicable Gaming Laws (as defined in the Stock Pledge) or
the enforcement of which is subject to Applicable Gaming Laws, the enforcement
of any such right shall be subject to Applicable Gaming Laws and approval, if so
required, of the applicable Gaming Authorities (as defined in the Stock Pledge).
Without limiting the generality of the foregoing, Lender acknowledges that
(a) Lender is subject to being called forward by the Gaming Authorities of the
State of Nevada, in their discretion, for licensing or a fording of suitability
as a lender to a gaming licensee, and (b) to the extent the prior approval of
the Gaming Authorities of the State of Neva is required pursuant to Applicable
Gaming Laws for the exercise, operation and effectiveness of any remedy
hereunder or under any other Loan Document, or the taking of any action that may
be taken by Beneficiary hereunder or under any other Loan Document, such remedy
or action shall be subject to such prior approval of the Gaming Authorities of
the State of Nevada.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

Full House Resorts, Inc.

  FULL HOUSE RESORTS, INC.,

4670 S. Fort Apache, Suite 190

  a Delaware corporation

Las Vegas, Nevada 89147

      By:  

/s/ Barth F. Aaron

  Its:   Secretary     “Borrower”

Nevada State Bank One

  NEVADA STATE BANK

W. Liberty Street

   

Reno, Nevada 89501

      By:   /s/ Richard Thomas   Its:   Vice President     “Lender”

 

12

Hale Lane Peek Dennison and Howard

Attorneys and Counsellors at Law

Reno, Nevada

(775) 327-3000



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

The land referred to herein is situated in the State of Nevada, County of
CHURCHILL, described as follows:

Parcels 1, 2 and 3 of the Parcel Map for James R. Peters, as trustee under the
James R. Peters Family Trust Agreement recorded March 1, 2005, under Document
No. 368694, Official Records, Churchill County, Nevada.